Citation Nr: 0106626	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  98-00 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for diabetes, 
currently rated as 40 percent disabling.  

2.  Entitlement to an increased initial rating for peripheral 
neuropathy of the right foot, currently rated as 10 percent 
disabling.  

3.  Entitlement to an increased initial rating for peripheral 
neuropathy of the left foot, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarding the veteran service connection for 
bilateral peripheral neuropathy of the feet and hypertension; 
a noncompensable initial rating was assigned in each case.  
The veteran's disability rating for diabetes mellitus was 
also reviewed, and this rating was maintained at 40 percent.  
He was sent a copy of this rating decision in June 1996, and 
filed a June 1997 notice of disagreement regarding each of 
these determinations.  He was then sent a statement of the 
case, and responded with a timely notice of disagreement, 
perfecting his appeal.  

In the course of this appeal, the veteran has subsequently 
been awarded compensable initial ratings of 10 percent for 
his service connected bilateral peripheral neuropathy of the 
feet.  However, because there has been no clearly expressed 
intent on the part of the veteran to limit his appeal to 
entitlement to a specified disability rating, the VA is 
required to consider entitlement to all available ratings for 
each disability.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999) [citing AB v. Brown, 6 Vet. App. 35, 38 (1993)].  
Accordingly, these issues remains in appellate status.  

The veteran was originally granted a single disability rating 
for bilateral peripheral neuropathy of the feet.  However, in 
a February 1999 rating action, the RO separated this single 
disability rating into two ratings; peripheral neuropathy of 
the right foot, and peripheral neuropathy of the left foot.  
As the medical evidence reflects symptomatology unique to 
each foot, separate evaluations are proper in this case.

The veteran's appeal was initially presented to the Board in 
December 1999, at which time several issues were remanded for 
additional development.  The appeal has now been returned to 
the Board.  


FINDINGS OF FACT

1.  Due to his diabetes, the veteran has vascular 
insufficiencies of the lower extremities, must inject 
supplemental insulin at least twice a day, and has 
experienced ocular disturbances.  

2.  The veteran's service connected peripheral neuropathy of 
the right foot results in loss of sensation, vascular 
insufficiency, and pain and swelling of the right foot with 
use.  

3.  The veteran's service connected peripheral neuropathy of 
the left foot results in loss of sensation and vascular 
insufficiency of the left foot.  


CONCLUSIONS OF LAW

1.  An increased rating, to 60 percent and no higher, is 
warranted under the old rating criteria for the veteran's 
service connected diabetes mellitus for the period from the 
effective date of the claim to the effective date of the new 
criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic 
Code 7913 (1995).  

2.  A 100 percent (total) disability rating is warranted 
under the new rating criteria for the veteran's service 
connected diabetes mellitus beginning from the effective date 
of the new criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.119, 
Diagnostic Code 7913 (2000).

3.  An increased initial rating, to 20 percent and no higher, 
is warranted for the veteran's peripheral neuropathy of the 
right foot, secondary to service connected diabetes mellitus.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.71a, 4.124a, 
Diagnostic Codes 5284, 8523 (2000).

4.  An increased initial rating, in excess of 10 percent, is 
denied for the veteran's peripheral neuropathy of the left 
foot, secondary to service connected diabetes mellitus.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8523 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In March 1994, the veteran began treatment at a private 
clinic specializing in foot disabilities in diabetics.  He 
had fractured a bone in his right foot in a June 1992 on-the-
job injury, and complications from his diabetes impaired the 
healing of this injury.  Charcot's arthropathy was diagnosed 
in the right foot, and the veteran was afforded a custom 
orthopedic right shoe.  He also had pain on the bottom of the 
right foot, along with some loss of sensation.  Subsequent 
clinical notes indicate the veteran had "done well" with 
his treatment, with no additional problems of the right foot 
and none with the left.  His Charcot's arthropathy had 
stabilized, and the examining physician recommended some 
modifications to the veteran's orthopedic right shoe.  

However, additional private follow-up treatment of the 
veteran's right foot revealed neuropathic disease, diagnosed 
as Lins-Franc disease, confirmed by X-ray in March 1995.  His 
left foot was still within normal limits, without significant 
abnormality.  Private X-rays in September 1996 and March 2000 
confirmed progressive bone erosion in the right foot, with 
joint space destruction.  April 1998 treatment notes reflect 
that the veteran's feet were without ulceration, and he was 
able to ambulate on them, assisted by special orthopedic 
shoes.  He had full range of motion at the ankles, and his 
right foot was without callus formation.  His left foot was 
essentially normal.  

The veteran was afforded a private medical evaluation by Dr. 
T.K.M. in March 1996.  He reported pain in his feet, and a 
prior episode of hypoglycemic coma was noted.  Physical 
findings included a lack of normal sensation in the lower 
extremities, and the doctor predicted further complications 
in the future related to the veteran's diabetes mellitus.  
High blood pressure was also noted.  

The veteran filed a claim in March 1996 for an increased 
rating for his service connected diabetes mellitus.  He was 
afforded a VA medical examination in April 1996.  He gave a 
history of diabetes since the 1960's, with current symptoms 
including mild hypoglycemic reactions occurring every 3-6 
months.  Severe hypoglycemic reactions which required 
hospitalization had occurred in 1972, 1984, and 1996.  He was 
not currently on a restricted diet, and reported no loss of 
weight or strength.  His feet were cold, with diminished 
peripheral pulses, indicative of a mild degree of vascular 
insufficiency.  His current insulin intake was 55 units in 
the morning and 30 units in the evening.  No ocular 
deficiencies were noted related to his diabetes.  X-rays 
revealed renal caliculi on the left, none on the right.  The 
final diagnoses were diabetes mellitus, with mild peripheral 
vascular disease in the lower extremities, hypertension, and 
bilateral peripheral neuropathy of the feet, secondary to 
diabetes.  

The RO considered the evidence of record and issued a June 
1996 rating decision denying the veteran an increased rating 
for his service connected diabetes mellitus, at the time 
rated as 40 percent disabling.  He was also awarded service 
connection, with a noncompensable initial rating, for 
peripheral neuropathy of the feet, found to be secondary to 
his service connected diabetes.  The veteran filed a notice 
of disagreement regarding this decision in June 1997.  He was 
afforded an October 1997 statement of the case, and responded 
with a December 1997 substantive appeal, perfecting his 
appeal.  

New VA medical examinations were afforded the veteran in June 
1998.  His prior cerebrovascular accident was noted, with 
residual left side weakness.  The veteran takes insulin on a 
twice-daily schedule, but continues to experience large 
fluctuations in his blood sugar levels.  No additional 
episodes of hypoglycemia requiring hospitalization were 
reported.  Emotional lability and decreased memory recall 
were reported.  He regularly visits the diabetic center for 
outpatient treatment.  Neurologically, decreased sensation in 
both lower extremities was evident; however, range of motion 
of the feet was full, and no atrophy or fasciculations were 
noted.  For his hypertension, the veteran takes medication on 
a daily basis.  His heart was normal in size and sound.  
Final diagnoses included diabetes mellitus, type I, with 
renal and vascular complications, peripheral neuropathy of 
the bilateral feet, and hypertension, controlled by 
medication.  

The RO reconsidered the veteran's claims in February 1999, 
but continued the prior denials of the veteran's claims.  He 
was then afforded a supplemental statement of the case.  

The veteran's appeal was first presented to the Board in 
December 1999, at which time several issues were remanded for 
additional development.  

A new VA medical examination was afforded the veteran in 
October 2000.  He reported that he has had to take insulin 
since he was first diagnosed in the 1960's, and has been 
unable to manage his diabetes solely with restrictive diet 
and oral medications.  Currently, he is injecting insulin 
twice per day, but may take additional insulin if the 
circumstances warrant.  He attempts to adhere to a 2000 
calorie-per-day diabetic diet to control his blood sugar 
fluctuations.  He has also recently undergone eye surgery for 
a diabetic eye hemorrhage, and is still recuperating from 
that.  Regarding his lower extremities, he has numbness of 
both feet up to the mid-calf.  He wears orthopedic shoes due 
to his Charot's arthropathy of the right foot, and two prior 
peripheral nerve conduction studies of the lower extremities 
were "very abnormal" in their results, according to the 
veteran.  Physical examination confirmed a loss of sensation 
in the lower extremities up to the mid-calf, with decreased 
sensation up to the knees.  Sensation was within normal 
limits above the knees.  The final diagnosis was of Type I 
diabetes mellitus with retinopathy, neuropathy, and 
nephropathy.  

The veteran continues to seek private medical treatment for 
his diabetes mellitus.  He sees his private physician, Dr. 
T.K.M., approximately once every four months.  Clinical 
notations from his private physician reveal that the 
veteran's blood sugar continues to fluctuate on a regular 
basis, and he must check it up to 4 times per day.  His 
weight has remained stable over the past several years.  In a 
February 1999 letter, Dr. M. described the veteran as a 
"brittle diabetic."  

The RO considered the additional evidence and issued an 
October 2000 rating decision continuing the prior denials of 
the veteran's claims.  His claim was then returned to the 
Board.  

Analysis

The veteran seeks an increased rating for his service 
connected diabetes mellitus.  He also seeks initial ratings 
for his service connected peripheral neuropathy of the right 
and left feet. Disability evaluations are based upon the 
average impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (2000).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (West 1991).  Where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, when the assignment of initial 
ratings is under consideration, the level of disability in 
all periods since the effective date of the grant of service 
connection must be taken into account.  Fenderson v. West, 12 
Vet. App. 119 (1998).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2000).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2000).  

I.  Increased rating - Diabetes mellitus

Effective June 6, 1996, the diagnostic codes for diagnosing 
and evaluating diabetes mellitus have been revised.  Where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Thus, the veteran's claim for an increased rating 
for his service connected diabetes mellitus must be 
considered under both the old and new criteria, as it was 
commenced prior to the regulatory change.  Id.  However, 
revised statutory or regulatory provisions may not be applied 
to any time period before the effective date of the change.  
See 38 U.S.C.A. § 7104(c) (West 1991 & Supp. 2000); 
VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).

Prior to the June 1996 change to the codes, a 40 percent 
rating was warranted for moderately severe diabetes mellitus 
which required large insulin dosage, restricted diet, and 
careful regulation of activities, i.e., avoidance of 
strenuous occupational and recreational activities.  A 60 
percent rating required severe diabetes mellitus with 
episodes of ketoacidosis or hypoglycemic reactions, but with 
considerable loss of weight and strength and with mild 
complications, such as pruritus ani, mild vascular 
deficiencies, or beginning diabetic ocular disturbances.  A 
100 percent rating was warranted for pronounced diabetes 
mellitus which was uncontrolled, that is, with repeated 
episodes of ketoacidosis or hypoglycemic reactions, 
restricted diet and regulation of activities; with 
progressive loss of weight and strength, or severe 
complications.  38 C.F.R. § 4.119, Diagnostic Code 7913 
(1995).  

Under the new criteria, a 40 percent rating is warranted 
where the disorder requires insulin, restricted diet, and 
regulation of activities.  A 60 percent rating is warranted 
when the disorder requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent evaluation requires more 
than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2000).  

The veteran's service connected diabetes mellitus is 
currently rated as 40 percent disabling.  For the reasons to 
be discussed below, an increased rating is warranted.  

Considering the medical evidence of record in light of the 
new criteria for a total (100 percent) rating for diabetes 
mellitus, most of the requirements are met.  The veteran 
requires more than one daily injection of insulin per day, he 
must adhere to a restricted diet, and his mobility have been 
restricted due to peripheral neuropathy of his lower 
extremities.  While his episodes of ketoacidosis or 
hypoglycemic reaction have not required numerous 
hospitalizations in the past year, the veteran has had 
emergency medical care on at least two occasions in 1996 and 
1997 due to his service connected diabetes.   Finally, and 
perhaps most significantly, the veteran was granted service 
connection for residuals of a cerebrovascular accident, with 
a compensable disability rating, secondary to his service 
connected diabetes mellitus.  This represents clear evidence 
of a complication of his service connected diabetes which 
warrants compensation when separately evaluated.  In light of 
38 C.F.R. §§ 4.3 and 4.7, discussed above, a 100 percent 
rating is warranted for the veteran's diabetes mellitus.  

However, as is noted above, the veteran may not be awarded an 
increased rating under the new rating criteria for any time 
period before June 6, 1996, the effective date of the change.  
Thus, it must also be considered whether an increased rating 
for the period prior to June 6, 1996, is also warranted.  

Based on review of the evidence of record, an increased 
rating to 60 percent is warranted under the old rating 
criteria for the period from the effective date of the claim 
to the effective date of the new criteria.  The medical 
record verifies a severe degree of impairment, with episodes 
of hypoglycemic reaction, as well as mild complications, 
including vascular deficiencies in the lower extremities and 
ocular disturbances due to diabetes.  The veteran must take 
insulin injections at least twice per day.  Treatment notes 
from Dr. T.K.M., the veteran's private physician, confirm 
that his blood sugar levels are difficult to control and can 
fluctuate without any apparent cause.  The veteran's 
peripheral neuropathy of the lower extremities is well-
documented in the medical record, and has been attributed to 
diabetes by both VA and private physicians.  A private 
physician has also stated the veteran's ocular hemorrhage of 
the eye, which required recent surgical care, was also 
secondary to diabetes.  Overall, the evidence supports a 
finding of severe impairment resulting from the veteran's 
service connected diabetes mellitus, and an increased rating 
to 60 percent is warranted for the period from the effective 
date of the claim to the effective date of the new criteria.  

However, the preponderance of the evidence is against a total 
(100 percent) rating under the old rating criteria for the 
veteran's service connected diabetes mellitus.  While his 
blood sugar levels do fluctuate, they do respond at least 
somewhat to medication and treatment.  Likewise, he does not 
experience repeated episodes of ketoacidosis or hypoglycemic 
reactions, according to the medical evidence.  The veteran 
has also maintained a steady weight over the course of this 
appeal, and does not have a progressive loss of strength.  
According to his private treatment records, he has been able 
to maintain employment, with some interruptions, during the 
1990's.  Finally, while such disabilities as his peripheral 
neuropathy of the lower extremities and his residuals of a 
cerebrovascular accident may be considered severe 
complications, the veteran has been awarded separate service 
connection grants for these disorders.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's diabetes mellitus has not required 
an extraordinary number of hospitalizations since his service 
separation, and is not shown by the evidence to present 
marked interference with employment in and of itself, as the 
veteran has maintained some form employment during the 
pendency of this appeal.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected diabetes mellitus 
is unusual, or causes marked interference with work other 
than as contemplated within the schedular provisions 
discussed herein.  

In conclusion, an increased rating, to 60 percent, is 
warranted for the veteran's service connected diabetes 
mellitus under the old rating criteria, effective from the 
effective date of the claim.  Additionally, a 100 percent 
(total) rating is warranted under the new rating criteria for 
this same disability; however, a grant of 100 percent under 
the new criteria can only be made effective from June 6, 
1996, the effective date of the schedular change.  

II. Increased initial rating - Peripheral neuropathy of the 
right foot

The veteran seeks an increased initial rating for his 
peripheral neuropathy of the right foot.  This disability is 
currently rated as 10 percent disabling under Diagnostic Code 
8523, for impairment of the anterior tibial nerve.  However, 
a veteran's disability is not confined to evaluation under a 
single diagnostic code, but should be considered in light of 
the entire rating schedule in order to assign a proper 
rating.  See 38 C.F.R. §§ 4.20, 4.27 (2000).  

In the present case, the medical evidence confirms that the 
veteran has not only peripheral neuropathy of the right foot 
secondary to his service connected diabetes mellitus, but 
also vascular insufficiency of the right lower extremity.  He 
also fractured bones in his right foot in 1992 in an on-the-
job accident, and while this injury is not service-connected, 
his recuperation has been hampered by his diabetes mellitus 
and its residuals.  When assessing the degree of impairment 
resulting from a service connected disability, the "use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation . 
. . [is] to be avoided."  38 C.F.R. § 4.14 (2000).  
Nevertheless, "when it is not possible to separate the 
effects of the [service connected disability and the non-
service connected disability], VA regulations at 38 C.F.R. 
§ 3.102, which require that reasonable doubt on any issue be 
resolved in the appellant's favor, clearly dictate that such 
signs and symptoms be attributed to the service connected 
condition."  61 Fed.Reg. 52698 (Oct. 8, 1996); see also 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In the 
present case, the medical evidence of record reflects 
peripheral neuropathy and vascular insufficiency of the right 
foot, which are service connected, and a variety of bone and 
joint space impairments which are not service connected; all 
of these disabilities result in some degree of right foot 
pain and functional loss.

Because the veteran's service connected right foot disability 
goes beyond mere anterior tibial nerve impairment, evaluation 
under different diagnostic criteria is warranted.  Diagnostic 
Code 5284, for other injuries of the foot, provides for a 10 
percent rating for moderate impairment, a 20 percent rating 
for moderately severe impairment, and a 30 percent rating for 
severe impairment.  For the reasons to be discussed below, a 
20 percent initial disability rating is warranted for the 
veteran's moderately severe impairment of the right foot 
secondary to diabetes.  

According to notes from a private medical clinic specializing 
in foot problems resulting from diabetes, the veteran has 
Charcot's arthropathy and Lis-Franc joint of the right foot, 
confirmed by multiple x-rays.  He has reported some pain and 
swelling with use, and must use special orthopedic shoes.  
Private clinical records confirm that the veteran's right 
foot fracture has been slow to heal secondary to his 
diabetes.  Finally, he continues to have both peripheral 
neuropathy, with loss of sensation, and vascular 
insufficiency of the right foot.  For these reasons, and in 
light of 38 C.F.R. §§ 4.3 and 4.7, a 20 percent initial 
disability rating is warranted for the veteran's peripheral 
neuropathy and other residuals of diabetes resulting in 
moderately-severe impairment of the right foot.  

However, the preponderance of the evidence is otherwise 
against an increased initial rating in excess of 20 percent 
for this right foot disability.  Private medical records 
indicate that overall, the veteran has "done well" with his 
recovery from this right foot fracture and his complications 
resulting from diabetes.  He continues to be able to walk 
using his right foot, albeit with some mild pain and swelling 
with use.  He has full range of motion of the right ankle, 
and his right foot is without callus formation.  Overall, the 
clear preponderance of the evidence suggests against a 
finding of severe impairment of his right foot due to his 
service connected disability.  Thus, a 30 percent disability 
rating is not warranted.  

A review of the evidence does not suggest the veteran is 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  At no time since the veteran filed 
his claim for service connection has the service connected 
disability been more disabling than as currently rated.  
However, the veteran's peripheral neuropathy of the right 
foot has presented a degree of impairment equal to a 20 
percent rating since the effective date of the claim.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's peripheral neuropathy of the right 
foot has itself required no periods of hospitalization during 
the pendency of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself, as the veteran has not lost excessive time from work 
due to his right foot disability.  Therefore, the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
right foot disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, the veteran's peripheral neuropathy of the 
right foot demonstrates moderately severe impairment, for 
which a 20 percent initial rating is warranted.  

III. Increased initial rating - Peripheral neuropathy of the 
left foot

The veteran seeks an increased initial rating for his 
peripheral neuropathy of the left foot.  This disability is 
currently rated as 10 percent disabling under Diagnostic Code 
8523, for impairment of the anterior tibial nerve.  Under 
this diagnostic code, a 30 percent disability rating is 
assigned for complete paralysis, with loss of dorsal flexion 
of the foot, of the anterior tibial nerve.  Incomplete 
paralysis of the nerve, resulting in severe impairment, 
warrants a 20 percent rating; resulting moderate impairment, 
a 10 percent rating.  Mild nerve impairment is 
noncompensable.  38 C.F.R. § 4.124a, Diagnostic Code 8523 
(2000).  

For the reasons to be discussed below, the preponderance of 
the evidence is against an increased initial rating for the 
veteran's peripheral neuropathy of the left foot.  

The veteran's left foot disability has been examined by both 
private and VA physicians, and it has been described as 
within normal limits on multiple occasions.  Clinical 
treatment notes, beginning in 1994, from a private clinic 
specializing in diabetic foot injuries repeatedly noted no 
problems with the veteran's left foot, other than some loss 
of sensation.  Private 1995 and 1996 X-rays of the left foot 
also failed to demonstrate abnormalities.  A private 1998 
evaluation report of the veteran's feet revealed no evidence 
of ulceration of the left foot, and described it as 
essentially normal.  A 1998 VA medical examination revealed 
his left foot to be without atrophy or fasciculations.  While 
the veteran does have some loss of sensation and vascular 
insufficiency of the left foot, he has full range of motion 
of the foot and is able to walk on the left foot.  Overall, 
the clear preponderance of the evidence is against a finding 
of severe disability of the anterior tibial nerve of the left 
foot resulting from peripheral neuropathy, for which a 20 
percent initial rating would be warranted.  While additional 
rating criteria exist for neurological injuries, the medical 
evidence of record, when compared against the rating 
schedule, does not indicate that evaluation of the veteran's 
disability under analogous rating criteria would result in an 
increased initial rating.  See 38 C.F.R. § 4.20 (2000).  

A review of the evidence does not suggest the veteran is 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  At no time since the veteran filed 
his claim for service connection has the service connected 
disability been more disabling than as currently rated.  
However, the veteran's peripheral neuropathy of the left foot 
has presented a degree of impairment equal to a 10 percent 
rating since the effective date of the claim.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's peripheral neuropathy of the left 
foot has itself required no periods of hospitalization during 
the pendency of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself, as the veteran has not lost any time from work due to 
his left foot disability.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
left foot disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, an increased initial rating, in excess of 10 
percent, is not warranted for the veteran's peripheral 
neuropathy of the left foot.  



ORDER

1.  The veteran is awarded an increased rating, to 60 
percent, under the old rating criteria for his service 
connected diabetes mellitus.  

2.  The veteran is awarded a 100 percent (total) disability 
rating under the new rating criteria for his service 
connected diabetes mellitus; this award is to be made from 
effective date of the schedular change.  

3.  The veteran is awarded an increased initial rating, to 20 
percent, for his service connected peripheral neuropathy of 
the right foot.  

4.  An increased initial rating, in excess of 10 percent, is 
denied for the veteran's service connected peripheral 
neuropathy of the left foot.  




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals


 

